Title: To James Madison from Benjamin Henry Latrobe, 23 February 1811 (Abstract)
From: Latrobe, Benjamin Henry
To: Madison, James


23 February 1811, Washington. Makes the following statement in compliance with JM’s direction that he submit information required by the House of Representatives resolution of 14 Jan. “Of the Center of the Capitol, no estimate can be presented without a more definite plan than I possess of that part of the building. I have therefore transmitted only an estimate of the Wings.” Provides estimates for the expense of completing the north wing totaling $85,000 and for the south wing totaling $61,000. “The Work may be compleated in two Years from the 1st. of Augt. next, the intermediate time being required for preparatory arrangements.” To these figures he adds an estimate of $17,000 for the platforms for the north and south fronts.
 